Citation Nr: 1340069	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-47 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel




INTRODUCTION

The Veteran served on active duty from December 1943 to April 1946.  The Veteran died in August 2008, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Additional development is required before the issue of entitlement to service connection for the Veteran's cause of death can be adjudicated.  VA has a duty to assist claimants in obtaining evidence pertinent to their claims.  38 C.F.R. 
§ 3.159(c)(1) (2013).  Further action must be taken to meet the duty to assist in this case.  

When the Board last reviewed the case in July 2013 it noted that in response to an October 17, 2012 letter, the appellant signed and submitted the requested Authorization and Consent to Release Information to the Department of Veterans Affairs form, so that the RO could attempt to obtain the Veteran's outstanding treatment records for his heart condition from Johnston Memorial Hospital located in Smithfield, North Carolina, for 2008.  The appellant's response was received by VA on October 31, 2012.  Subsequently, the RO issued a supplemental statement of the case dated in January 2013, indicating that the appellant failed to respond to its October 17, 2012 letter.  As there was no indication that a request or attempt to obtain the aforementioned private treatment records took place, the case was remanded in order for VA to request treatment records from Johnston Memorial Hospital for the appellant regarding the Veteran's treatment for a heart condition during the aforementioned time frame.  

Following the July 2013 decision, in response to an August 19, 2013 letter, the appellant again signed and submitted the requested Authorization and Consent to Release Information to the Department of Veterans Affairs form, so that the RO could attempt to obtain the Veteran's outstanding treatment records for his heart condition from the aforementioned private hospital, however, for 2006.  The appellant's response was received by VA on September 3, 2013.  Subsequently, the RO issued a supplemental statement of the case on September 16, 2013, indicating that the appellant failed to respond to its August 19, 2013 letter.  Similarly, there is no indication that a request or attempt to obtain the aforementioned private treatment records took place.  Therefore, VA must request treatment records from Johnston Memorial Hospital for the appellant regarding the Veteran's treatment for a heart condition during the aforementioned time frame.  Id.    

As there has not been substantial compliance with the July 2013 remand directives, the case must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the appellant's response, the RO must take all appropriate action necessary to obtain and associate with the claims file all treatment records from Johnston Memorial Hospital located in Smithfield, North Carolina, dated in January 2006 through 2008, as per the appellant's October 2012 and August 2013 statements.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the appellant and her representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the appellant is ultimately responsible for providing information.  The appellant and her representative must then be given an opportunity to respond.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim must be readjudicated with consideration of all of the evidence of record.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



